Exhibit 10.4

 

November [●], 2020

 

INSU Acquisition Corp. II

2929 Arch Street, Suite 1704

Philadelphia, PA 19104

 

Ladies and Gentlemen:

 

This letter agreement (this “Letter Agreement”), by and among INSU Acquisition
Corp. II, a Delaware corporation (the “Company”), and certain stockholders of
MetroMile, Inc., a Delaware corporation (“Metromile”), identified on the
signature pages hereto, who are intended to become stockholders of the Company
(the “Stockholders”), is being delivered concurrently with the execution of that
certain Agreement and Plan of Merger and Reorganization, dated as of the date
hereof (the “Merger Agreement”), by and among the Company, INSU II Merger Sub
Corp., a Delaware corporation and a wholly owned subsidiary of the Company
(“Merger Sub”), and Metromile. Pursuant to the Merger Agreement, Merger Sub is
being merged with and into Metromile (the “Merger”) and, in connection
therewith, the stockholders of Metromile are receiving as consideration in the
Merger shares of the Company’s Class A common stock, par value $0.0001 per share
(“Common Stock”). In this Letter Agreement, the shares of Common Stock to be
held by the Stockholders immediately after the effective time of the Merger are
referred to as the “Shares”.

 

For the purposes of this Letter Agreement, the term “Shares” shall also be
deemed to include any Shares that a Stockholder acquires (i) pursuant to and in
accordance with Section 2 hereof and (ii) by the exercise or conversion of any
security exercisable or convertible for shares of Common Stock.

 

Each undersigned Stockholder and, where applicable, the Company, hereby agrees
as follows:

 

1. Subject to Section 1(b) below, from the effective time of the Merger until
the six month anniversary of such effective time (the “Lock-Up Period”), such
Stockholder shall not (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, with respect to the Shares (a “Transfer”), (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of Shares, whether
any such transaction is to be settled by delivery of Shares or other securities,
in cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in the immediately preceding subsections (i) or (ii) (any
of the foregoing actions in clauses (i)-(iii), the “Transfer Restrictions”).

 



 

 

 

2. Notwithstanding the provisions contained in paragraph 1 hereof, such
Stockholder may transfer Shares (a) to the Company’s officers and directors or
their controlled “affiliates” (as such term is defined in Rule 405 of the
Securities Act of 1933, as amended (the “Securities Act”)) or to any partner,
member, investment fund or other entity controlled or managed by or under common
management or control with such Stockholder or officers, directors or affiliates
(as defined in Rule 405 of the Securities Act) of such Stockholder, (b) by bona
fide gift, (c) to an immediate family member (as defined below), a charitable
organization or a trust or other entity formed for estate planning purposes for
the benefit of an immediate family member or a charitable organization, or for
the indirect benefit of the Stockholder or an immediate family member of the
Stockholder, (d) by will, intestacy or by virtue of laws of descent and
distribution upon the death of such Stockholder, (e) by operation of law, such
as pursuant to a qualified domestic relations order or in connection with a
divorce settlement, (f) if such Stockholder is an entity, to any stockholder,
member, partner or trust beneficiary as part of a distribution, or to any
corporation, partnership or other entity that is an affiliate of such
Stockholder, or by virtue of the laws of the state of the entity’s organization
and the entity’s organizational documents upon dissolution of the entity, (g) in
the event of a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property, (h) in the
event of a consolidation, merger or other similar transaction in which the
Company is the surviving entity that results in the directors and officers of
the Company as of immediately prior to such consolidation, merger or other
similar transaction ceasing to comprise a majority of the Company’s board of
directors (in the case of directors) or management (in the case of officers) of
the surviving entity, (i) acquired through transactions relating to Common Stock
or other securities convertible into or exercisable or exchangeable for Common
Stock acquired in open market transactions after the effective time of the
Merger, provided that no such transaction is required to be, or is, publicly
announced (whether on Form 4, Form 5 or otherwise, other than a required filing
on Schedule 13F, 13G or 13G/A) during the Lock-Up Period (j) to the Company in
connection with the “net” or “cashless” exercise of options or other rights to
purchase shares of Common Stock held by such Stockholder, provided, that any
shares of Common Stock issued upon exercise of such option or other rights shall
remain subject to the terms of this Letter Agreement, (k) to the Company to
satisfy tax withholding obligations pursuant to the Company’s equity incentive
plans or arrangements, (l) pursuant to any contractual arrangement in effect at
the effective time of the Merger that provides for the repurchase by the Company
or forfeiture of the Stockholder’s Common Stock or other securities convertible
into or exercisable or exchangeable for Common Stock in connection with the
termination of the Stockholder’s service to the Company, or (m) pursuant to the
entry, by the Stockholder, at any time after the effective time of the Merger,
of any trading plan providing for the sale of Common Stock by the Stockholder,
which trading plan meets the requirements of Rule 10b5-1(c) under the Securities
Exchange Act of 1934, provided, however, that such plan does not provide for, or
permit, the sale of any Common Stock during the Lock-Up Period and no public
announcement or filing is voluntarily made or required regarding such plan
during the Lock-Up Period, or (n) transactions to satisfy any U.S. federal,
state, or local income tax obligations of the Stockholder (or its direct or
indirect owners) arising from a change in the U.S. Internal Revenue Code of
1986, as amended (the “Code”), or the U.S. Treasury Regulations promulgated
thereunder (the “Regulations”) after the date on which the Merger Agreement was
executed by the parties, and such change prevents the Merger from qualifying as
a “reorganization” pursuant to Section 368 of the Code (and the Merger does not
qualify for similar tax-free treatment pursuant to any successor or other
provision of the Code or Regulations taking into account such changes);
provided, however, that, in the case of clauses (a) through (f), these
transferees shall enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions set forth herein. For purposes of this Letter
Agreement, “immediate family” shall mean any relationship by blood, marriage,
domestic partnership or adoption, not more remote than first cousin. Such
Stockholder hereby consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of such
Stockholder’s Shares except in compliance with the foregoing restrictions.

 

3. Subject to the limitations described herein, such Stockholder shall retain
his, her or its respective rights as a security holder with respect to his, her
or its Shares during the Lock-Up Period including, without limitation, the right
to vote the Shares.

 

4. During the Lock-Up Period, all dividends and distributions payable in cash
with respect to such Stockholder’s Shares shall be paid, as applicable, to such
Stockholder, but all dividends and distributions payable in Common Stock or
other equity or securities convertible into equity shall become subject to the
Transfer Restrictions under this Letter Agreement until the end of the Lock-up
Period.

 



2

 

 

5. Such Stockholder represents and warrants, severally and not jointly with any
other Stockholder, that he, she or it has the full right and power, or complete
corporate or equivalent organizational authority, as applicable, without
violating any agreement to which such Stockholder is bound, to enter into and
perform his, her or its obligations under this Letter Agreement.

 

6. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, both written and oral, with respect to such
subject matter hereof. This Letter Agreement may not be changed, amended,
modified (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by each of the parties
hereto. This Letter Agreement may not be waived as to any particular provision,
except by a written instrument executed by the party against whom any such
waiver is sought.

 

7. No party may assign either this Letter Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the Company. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. Subject to the foregoing, this Letter Agreement
shall be binding on each undersigned party and each of such undersigned party’s,
as applicable, heirs, personal representatives, successors and assigns.

 

8. This Letter Agreement, the rights and duties of the parties hereto, and any
disputes (whether in contract, tort or statute) arising out of, under or in
connection with this Letter Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction. The parties hereto irrevocably and unconditionally submit
to the exclusive jurisdiction of the United States District Court for the
District of Delaware or, if such court does not have jurisdiction, the Delaware
state courts located in Wilmington, Delaware, in any action arising out of or
relating to this Letter Agreement. The parties hereto irrevocably agree that all
such claims shall be heard and determined in such a Delaware federal or state
court, and that such jurisdiction of such courts with respect thereto will be
exclusive. Each party hereto hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding arising out of or relating to this
Letter Agreement that it is not subject to such jurisdiction, or that such
action, suit or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate or that this Letter
Agreement may not be enforced in or by such courts.

 



3

 

 

9. Each party acknowledges and agrees that monetary damages would not adequately
compensate an injured party for the breach of this Letter Agreement by any party
hereto and, accordingly, that this Letter Agreement shall be specifically
enforceable, and that any breach of this Letter Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach and agrees that a party’s rights
would be materially and adversely affected if the obligations of the other
parties under this Letter Agreement were not carried out in accordance with the
terms and conditions hereof.

 

10. In the event that any provision of this Letter Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

11. This Letter Agreement and all of its provisions shall terminate and be of no
further force or effect upon the earlier to occur of (i) termination of the
Merger Agreement in accordance with its terms, (ii) the mutual written agreement
of the Company and the Stockholders or (iii) the expiration of the Lock-up
Period. This Letter Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page to this
Letter Agreement by facsimile or portable document format shall be effective as
delivery of a mutually executed counterpart to this Letter Agreement.

 

[ Signature page follows ]

 



4

 

 

  Very truly yours,       INSU ACQUISITION CORP. II         By:         Name:  
    Title:  

 

[Signature Page to Lock-up Letter Agreement]

 



 

 

 

        By:         Name:       Title:  

 

[Signature Page to Lock-up Letter Agreement]

 



 

 

 

                                                                               
                                               

 

[Signature Page to Lock-up Letter Agreement]

 

 

 

 

